DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 08/18/2022 is acknowledged. Independent claims 51 and 77 have been amended to recite that the “plurality of fluid channels are arranged to control at least one of an orientation and a position of nucleic acid molecules within the chamber independently of the control mechanism”. The “control mechanism”, according to the claim, is that which “is configured to apply tension to the nucleic acid during the at least one cycle of operations” (i.e. during the cycle of denaturing, annealing, and generating). Based on this amendment, the “control mechanism” cannot also be what controls an orientation and a position of nucleic acid molecules. For this reason, the rejections under 35 USC 103 in the Office action mailed 02/18/2022 based on the combination of Mian (US 5,545,540) and Knapp (US 6,391,622) are withdrawn. In those rejections, the “control mechanism” was comprised of: attachment of primers to a surface of the chamber, attachment of other primers to magnetic particles, and provision of a magnetic field by a solenoid. The manner in which the plurality of fluid channels controlled the position and orientation of nucleic acid molecules was by modification of Mian’s technique to be performed in Knapp’s device, wherein nucleic acids would be immobilized to the surface of the chamber (a region of the channel), and by hybridization of other nucleic acid molecules to the immobilized nucleic acids (thereby controlling the position of those hybridized nucleic acids). Flow of fluid through the channels would also control an orientation of those nucleic acids (since one end of the nucleic acids would be attached to the surface) by pulling the free ends of the nucleic acid in the direction of fluid flow. See passage spanning pages 10-11 of the Office action mailed 02/18/2022.
However, in that scenario, the “control mechanism” for applying tension to the nucleic acids included the attachment of nucleic acids to the surface of the chamber, attachment of other nucleic acids to beads, and the solenoid that applied an electromagnetic field to pull the beads away from that surface to which nucleic acids were attached (see Mian, figure 2A-B). Therefore, since the attachment of nucleic acids to the surface of the chamber was part of the “control mechanism”, the control of a position and orientation of nucleic acid molecules in the chamber cannot be said to occur “independently of the control mechanism”.
The rejections under 35 USC 112(b) in the Office action mailed 02/18/2022 are withdrawn in view of the amendments.
New grounds of rejection are set forth in response to this amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51-55, 60, 64, 65, 67, 71, 72, 77, 78, 80-82, 88, 92, 93, 96, 99, 100, 106-109, 113-116, 130, 131, 145, 146, 153 and 155 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 51 and 77 have been amended to recite “the plurality of fluid channels are arranged to control at least one of an orientation and a position of nucleic acid molecules within the chamber independently of the control mechanism”. The “control mechanism” is that which “is configured to apply tension to the nucleic acid during the at least one cycle of operations” (i.e. during the cycle of denaturing, annealing, and generating).
For support, Applicant cites paragraphs [0065] and [0081] of the published application (US 2014/0186940).
Paragraph [0065] falls within a section of the specification entitled “Nano-PCR™ Using Direct Application of Mechanical Force” (beginning at paragraph [0062]), and a subsection entitled “Using Opposed Coated Surfaces” (beginning at paragraph [0063]). Described in this section is an embodiment illustrated in figure 2A-C. The principle of applying tension to nucleic acids in this embodiment is that “both ends of one strand” of a double-stranded nucleic acid are attached to opposing surfaces (e.g. both ends of one strand comprise a biotin, allowing attachment to streptavidin-coated surfaces). “Force can be applied to the ends of the immobilized nucleic acids by increasing the distance between the coated surfaces or by lateral translation of one or both surfaces.” Paragraph [0065] is as follows:
Arrangements of fluid flow can be utilized to orient and extend DNA strands between opposed surfaces. For example, as illustrated in FIG. 2B, DNA may be anchored at one end to a surface 213 having passages for fluid flow distributed between the anchoring locations. Flowing fluid though these passages can be used to orient and extend DNA strands more or less uniformly in a desired direction, for example towards an opposed surface 211 or array of movable elements, which may have passages distributed between anchoring surfaces to receive the fluid flow. Thus, a method may comprise anchoring DNA strands to a first surface, flowing fluid through openings in the first surface towards and through openings in a second surface opposed to the first surface, and anchoring DNA strands oriented in the fluid flow to the second surface.
However, this passage does not support the new limitation because, in this embodiment, the “control mechanism” for applying tension is the attachment of nucleic acids to a surface. Therefore, the arrangement of fluid channels in this embodiment does not control a position or orientation of nucleic acid molecules “independently of the control mechanism”. In fact, were the nucleic acids not attached to the first surface, neither the position nor the orientation of the nucleic acids in that chamber could be controlled by the fluid flow (the nucleic acids would simply flow through the passage openings in the second surface and out of the chamber). Indeed, the mechanism for controlling a position/orientation of nucleic acids in this embodiment relies on attachment of nucleic acids to the first surface. This was similar to the basis for meeting the “position/orientation control” in the rejection: attachment of nucleic acids to the chamber surface in the combination of Mian and Knapp is what would allow fluid flow to control the orientation of nucleic acids attached at one end to a surface. Applicant argues that since attachment of nucleic acids to a surface is part of the “control mechanism” (for applying tension) in the Mian/Knapp combination, the such attachment to a surface cannot satisfy the new limitation whereby control of position/orientation of nucleic acids occurs “independently of the control mechanism” [for applying tension]; see Remarks spanning pages 15-16:

    PNG
    media_image1.png
    299
    1333
    media_image1.png
    Greyscale

However, the same argument would apply to the situation discussed in paragraph [0065] of the published application upon which Applicant relies for support: the attachment of nucleic acids to a surface is part of the “control mechanism” for applying tension to the nucleic acids, and therefore such attachment cannot be involved (according to the new claim language) in controlling a position or orientation of the nucleic acids.
Paragraph [0081] is not separately discussed in Applicant’s arguments, but is merely indicated for support. This paragraph falls within a section entitled “Stretching DNA in a Velocity Gradient and Using Hydrodynamic Focusing” (beginning at paragraph [0080]). Paragraph [0081] is as follows:
For example, Wong et al. reviewed the basis of several such techniques and described a method of hydrodynamic focusing (Wong et al., "Deformation of DNA molecules by hydrodynamic focusing." J. Fluid Mech. 497:55-65, 2003). In hydrodynamic focusing, illustrated by FIG. 6A, two streams of buffer 607 flowing at a relatively high rate converge in a microchannel 605 with a center stream that is introduced at a low flow rate. The converging streams accelerate the center stream without substantially mixing. The result is a region of flow having a strong velocity gradient in the flow direction. DNA 601 in this gradient is stretched to an extended state. By increasing the flow rates of the converging streams even more, it will be possible to denature dsDNA such that ssDNA emerges from the microchannel. This permits delivering ssDNA to a reaction chamber, for example where polymerase has been anchored.
This passage fails to support the limitation in question, because in this passage, fluid flow (resulting from the arrangement of the plurality of fluid channels) is the control mechanism for applying tension: “DNA 601 in this gradient is stretched to an extended state. By increasing the flow rates of the converging streams even more, it will be possible to denature dsDNA such that ssDNA emerges from the microchannel.” Therefore, the stretching of DNA “to an extended state” is not performed “independently of the control mechanism”.
The application as filed fails to disclose that the plurality of fluid channels are arranged to control at least one of an orientation and a position of nucleic acid molecules within a chamber indendently of the control mechanism that is used to apply tension to the nucleic acids.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637